Exhibit 10.2 TEMPORARY AMENDMENT TO LOAN AND SECURITY AGREEMENT THIS TEMPORARY AMENDMENT TO LOAN AND SECURITY AGREEMENT ("Amendment") is made and effective this 30th day of September, 2009 by and among AEROGROW INTERNATIONAL, INC. (“Borrower”), Greg Clarke and H. MacGregor Clarke, both individual residents of the state of Colorado, Jervis B. Perkins, an individual resident of the state of Illinois (collectively, the “Validity Guarantors”), JACK J. WALKER, an individual resident of the state of Colorado (“Guarantor”; Borrower and Guarantor are collectively referred to herein as “Obligors”) and FCC, LLC d/b/a First Capital ("Lender"). WHEREAS, Lender and Borrower are parties to a certain Loan and Security Agreement, dated June 23, 2008 (as amended from time to time, the "Agreement") pursuant to which Lender makes loans and other extensions of credit to Borrower, which loans and extensions of credit are secured by security interests upon the Collateral,and guaranteed unconditionally by Guarantor; and WHEREAS, the Agreement establishes a secured lending facility limited to a Borrowing Base, which limits the amount that Borrower may borrow under the Agreement (“Original Borrowing Base”); and WHEREAS, the parties desire to increase temporarily the Original Borrowing Base as hereinafter set forth in order to permit Borrower to borrow increased funds under the Agreement. NOW THEREFORE, in consideration of the mutual conditions and agreements set forth in the Agreement and this Amendment, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1. Definitions.Capitalized terms used in this Amendment, unless otherwise defined herein, shall have the meaning ascribed to such term in the Agreement. 2. Temporary Amendments.The amendment herein shall only be applicable beginning October 1, 2009 and ending November 15, 2009 (“Temporary Amendment Period”).On November 16, 2009, the increase to the Original Borrowing Base herein shall become null and void and the Borrowing Base shall revert to the Original Borrowing Base. 3. Temporary Increase to the Original Borrowing Base.This Amendment represents a temporary increase in the Original Borrowing Base.As such, on November 16, 2009 Borrower shall repay the loans under the Agreement in an amount sufficient to comply with the Original Borrowing Base in effect.Subject to the conditions set forth below, the Agreement is amended for the term of the Temporary Amendment Period by deleting Item 1(a)(ii)(B)(2) of the Schedule to the Agreement and replacing it with the following: (i) from October 1, 2009 through November 15, 2009, the first two paragraphs of Item 1(a)(ii)(B)(2) of the Schedule shall read: (2) As outlined below, the percentage (%) of the dollar value (determined at the lower of cost or market value) of Eligible Inventory; Period (July 2009 through March 2010) % July 2009 through November 15, 2009 80 % November 16 through November 30, 2009 70 % December 2009 65 % January 2010 60 % February 2010 through March 2010 50 % 4. Conditions.The effectiveness of this Amendment is subject to the following conditions precedent (unless specifically waived in writing by Lender): (a) Borrower shall have executed and delivered such other documents and instruments as Lender may require. (b) All proceedings taken in connection with the transactions contemplated by this Amendment and all documents, instruments and other legal matters incident thereto shall be satisfactory to Lender and its legal counsel. (c) No Default shall be continuing. (d) There shall have occurred no material adverse change in the business, operations, financial condition, profits or prospects of Borrower, or in the Collateral. (e) Borrower shall pay a document fee to Lender in the amount of $1,500 (“Documentation Fee”).The Documentation Fee shall be earned at closing of this Amendment and is non-refundable. 5.Representations and Warranties of Obligors.Each Obligor represents and warrants that (a) no Default exists under the Agreement; (b) the representations and warranties of Borrower contained in the Agreement were true and correct in all material respects when made and continue to be true and correct in all material respects on the date hereof; (c)the execution, delivery and performance by Borrower of thisAmendment and the consummation of the transactions contemplated hereby are within the corporate power of Borrower and have been duly authorized by all necessary corporate action on the part of Borrower, do not require any approval or consent, or filing with, any governmental agency or authority, do not violate anyprovisions of any law, rule or regulation or any provision of any order, writ, judgment, injunction, decree, determination or award presently in effect in which Borrower is named or anyprovision of the charter documents of Borrower and do not result in a breach of or constitute a default under any agreement or instrument to which Borrower is a party or by which it or any of its properties are bound; (d) this Amendment constitutes the legal, valid and binding obligation of Obligors, enforceable against Obligors in accordance with its terms; (e) all payroll taxes required to be withheld from the wages of Borrower's employees havebeen paid or deposited when due; (f) each Obligor is entering into thisAmendment freely and voluntarily with the advice of legalcounsel of his or its own choosing; (g) each has freely and voluntarily agreed to the releases, waivers and undertakings set forth in this Amendment; (h) each understands that this increase in the Original Borrowing Base is temporary and that the Borrowing Base will automatically revert to the Original Borrowing Base on November 16, 2009; and (i) each understands that any amounts outstanding, due and owing to Lender in excess of the Original Borrowing Base on November 16, 2009 shall be immediately due and payable to Lender. 6.Reaffirmation of Obligations.Borrower hereby ratifies and reaffirms the Agreement and all of its obligations and liabilities thereunder.Each Guarantor hereby ratifies and reaffirms the validity, legality and enforceability of the Guaranty and agrees that such Guaranty is and shall remain in full force and in effect until all the Obligations have been paid in full.
